DETAILED ACTION
Response to Arguments
The amendment to the Abstract filed 14 June 2022 has obviated the previous objection thereto.
The previous objections to claims 4, 7, 9, 10, 14 and 15 have been obviated by amendment.
The previous objections to claims 5 and 6 have been obviated by cancellation of the claims.
The previous rejections of claims 13 and 14 under 35 U.S.C. § 112(b) have been obviated by amendment. A new rejection of claim 13 is made below as claim 17, from which claim 13 now depends, does not recite a preservation device and therefore a lack of proper antecedent basis persists.
Applicant's arguments filed 14 June 2022 with respect to the rejection of at least claim 1, now amended to include the limitation previously of dependent claim 5 as obvious over Delp’009 in view of Katzman’373 have been fully considered but they are not persuasive. 
Applicant argues that Delp’009 in view of Katzman’373 does not disclose or suggest the limitation of “at least one preservation device for the substance. Applicant appears to focus on the term “device”, suggesting that the list of additives and preservatives cited in Katzman’373 would not read on a “device”, as the specification and dependent claim 13 give suitable examples of devices for preservation such as thermal elements, radiation generators, etc. and that one of ordinary skill in the art would not understand preserving agents to be analogous to a device (e.g. see pages 10-11 of the Response filed 14 June 2022). Respectfully, this is not convincing as it relies on an impermissibly narrow BRI of the term “device”, suggesting that it must be limited to an additional mechanical apparatus or structure part of the implantable device, seemingly limited to the list included in claim 13. However, assuming claim 13 properly further limits the claim from which it depends, the claim itself serves as proof that this is too narrow a BRI of the term “preservation device”, and that while the included list serve as examples of devices, they are not exhaustively limiting of a BRI of what might be considered a “preservation device.” A reasonable dictionary definition of “device” is “a thing made or adapted for a particular purpose” or “a plan, method or trick with a particular aim”. Thus, a reasonable BRI of the claimed “preservation device” would include the preservatives/additives taught by Katzman’373, as they are things made or adapted for the particular purpose of preserving the pharmaceutical substance to enhance shelf-life as cited.
Applicant's further arguments submitted 14 June 2022 with respect to claim 17 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the preservation device" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear from a reading of the claims whether this is a simple error, or if claim 13 is instead intended to depend from claim 1 and not from claim 17 as most recently amended. Due to this discrepancy, the scope of the claim is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Delp et al. (US 2017/0225009 A1, hereinafter Delp’009) in view of Katzman et al. (US 2006/0089373 A1, hereinafter Katzman’373).
Regarding claim 1, Delp’009 discloses an implantable device (e.g. Figs. 2A-B, 29-B, 30A-B, 31, 32; paragraphs [0013], [0137], [0145], [0194], [0199]-[0201]), the device comprising: at least one substance that is configured to modify human or animal cell structures such that action potentials in the cell structures can be detected and/or evoked by irradiation with electromagnetic waves (e.g. Fig. 1; paragraphs [0043], [0059], [0336], [0340], [0347]) in a frequency range of 1013 - 1020 Hz (e.g. paragraphs [0006], [0008], [0079], [0080], [0084] - wherein each of visible, ultraviolet and infrared light fall within the claimed frequency range); an application device for delivering the at least one substance to tissue containing the cell structures (e.g. Figs. 2A-B; paragraphs [0050]-[0053], [0059], [0065], [0077]; and wherein a delivery of the at least one substance to the tissue by way of the application device is controllable over a period of time (ibid.- infusion rather than bolus delivery.
Further regarding claim 1, Delp’009 discloses the invention substantially as claimed, but does not expressly disclose the device comprising at least one preservation device for the substance. In the same problem-solving area, Katzman’373 teaches that it is known and standard pharmaceutical practice to formulate compositions having beneficial pharmacological properties and for delivery via e.g. implantable pumps (e.g. paragraph [0087]) to include preservatives to enhance shelf-life (e.g. paragraph [0081]), antimicrobial agents to prevent degradation and contamination (e.g. paragraph [0088]) as well as be sterilized (e.g. paragraph [0089]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Delp’009, with sterilization and/or inclusion of preservatives or antimicrobial agents in the substance as taught by Katzman’373, since such a modification would provide the predictable results of providing a preservation device for the substance which enhances shelf-life and prevents degradation or contamination of the substance.
Regarding claim 2, Delp’009  discloses wherein the device is configured for implantation into the human or animal body (e.g. paragraph [0349]). 
Regarding claim 3, Delp’009 discloses  wherein the application device for delivery of the substance to the tissue comprises at least one device selected from the group consisting of: a cannula; means to spray, brush, dribble, and/or stamp the substance on (e.g. Figs. 2A-B shows the applicator as a matrix of needles or needle-like injection structures (22); [0066] discloses swabbing, painting and spraying as alternatives to injection; [0077]).
Regarding claim 4, Delp’009 discloses the device comprising at least one supply line for the substance (e.g. Fig. 2 - fluid conduit 16 connected to reservoir 12; paragraph [0077]). 
Regarding claim 14, Delp’009 discloses the device comprising a closed-loop controller configured to determine a degree of modification of a detectability and/or evocability of action potentials in the tissue by way of electromagnetic waves, the closed-loop controller having at least one property selected from the group of properties consisting of: if a low degree is determined, the controller finds a need for the application device to deliver the substance; and  - 59 -B10-18110 the degree is determined on a basis of measurement data concerning a detection and/or evocation of action potentials in tissue by way of electromagnetic waves in the frequency range 1013-1020 Hz (e.g. paragraphs [0013], [0078], [0122], [0165], [0166], [0169]; Table 6 found after paragraph [0173]).
Regarding claim 15, Delp’009 discloses the device comprising at least one device selected from the group consisting of: a valve for releasing the substance; a pump; and a masking device configured to mask tissue areas where no substance should be delivered (e.g. paragraph [0077] discloses use of a controllable pump or syringe in conjunction with injection reservoir (12)/bladder (36)).
Regarding claim 16, Delp’009 discloses the device further comprising at least one of the following: an energy source; an electronics unit; an actuator coupled with the electronics unit and/or with the energy source and configured to emit electromagnetic waves for stimulation of tissue treated with the substance (e.g. Fig. 3; paragraphs [0013], [0078], [0108]).

Claims 7, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delp et al. (US 2017/0225009 A1, hereinafter Delp’009) in view of Pesach et al. (US 2010/0152644 A1, hereinafter Pesach’644).
Regarding claim 17, Delp’009 discloses an implantable device (e.g. Figs. 2A-B, 29-B, 30A-B, 31, 32; paragraphs [0013], [0137], [0145], [0194], [0199]-[0201]), the device comprising: at least one substance that is configured to modify human or animal cell structures such that action potentials in the cell structures can be detected and/or evoked by irradiation with electromagnetic waves (e.g. Fig. 1; paragraphs [0043], [0059], [0336], [0340], [0347]) in a frequency range of 1013 - 1020 Hz (e.g. paragraphs [0006], [0008], [0079], [0080], [0084] - wherein each of visible, ultraviolet and infrared light fall within the claimed frequency range); an application device for delivering the at least one substance to tissue containing the cell structures (e.g. Figs. 2A-B; paragraphs [0050]-[0053], [0059], [0065], [0077]; and wherein a delivery of the at least one substance to the tissue by way of the application device is controllable over a period of time (ibid.- infusion rather than bolus delivery.
Further regarding claim 17, Delp’009 contemplates the device comprising a reservoir configured to store the substance (e.g. Fig. 2, reservoir 12 and/or injection bladder 36; paragraphs [0077], [0185]-[0188]). Delp’009 does not expressly disclose wherein the reservoir is part of the implanted device, or wherein the reservoir includes one or more of a biocompatible envelope, a thermal insulation, and a protection against hard radiation. In the same problem-solving area, Pesach’644 teaches that it is known to use implantable drug delivery devices that have an implanted drug storage compartment for automatic and direct introduction of the drug to a target cite (e.g. paragraph [0046]) to improve effectiveness of the infused drugs (e.g. paragraph [0003]) while maintaining the drug in useable form until it is required for delivery and in quantity to only require replenishment every 3 months or so (e.g. paragraph [0047]). Pesach’644 further discloses wherein the drug reservoir is thermally insulated in order to protect the temperature-sensitive substance from any heat sources (e.g. paragraph [0180]) and keep the substance at proper temperature during tissue treatment (e.g. paragraphs [0323]-[0326]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Delp’009, with inclusion of the reservoir within the implanted device as well as a thermal insulation for the reservoir as taught by Pesach’644, since such a modification would provide the predictable results of providing more automatic and direct introduction of the substance to the target site while protecting the substance from heat sources to keep the substance at proper temperature during tissue treatment.
Regarding claim 7, Delp’009 discloses the device comprising a housing and wherein the reservoir is disposed inside the housing or on an outside of the housing (e.g. paragraph [0077]; Figs. 2A-B - housing (24) relative to which the injection bladder (36) is inside the housing and injection reservoir (12) is on an outside of the housing). Likewise as modified by Pesach’644, Pesach’644 discloses the reservoir being within the implantable housing as cited above.
Regarding claim 12, a reasonable BRI would consider wherein the reservoir (12) as disclosed by Delp’009 forms a part of the supply line (16).  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Delp’009, with the reservoir forming a part of the supply line (i.e. if interpretation of the limitation were to necessitate integral or unitary formation of the two structures), since it has long been established that making elements integral is a matter of obvious engineering choice, and since one of ordinary skill in the art would have expected the invention to perform equally well with separate reservoir and supply line parts held rigidly together to serve the same purpose of supplying the solution to the injection bladder 36 and injection members 22 (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see MPEP 2144.04 (V)(B)).
Regarding claim 13, Pesach’644 as it modifies Delp’009 discloses the implantable reservoir being segmented to contain multiple agents which reads on the storage for a preservative to be added to the substance. Pesach’644 further discloses a controller and sensor which senses the drug level, which read on a control means to determine a preservation status of the substance (e.g. paragraphs [0057]-[0058])

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Delp’009 in view of Pesach’644 as applied to claim 17 above, and further in view of Tai et al. (US 2013/0116664 A1, hereinafter Tai’664).
Regarding claim 9, Delp’009 as modified by Pesach’644 discloses the invention substantially as claimed including the device housing, supply line for the substance, and reservoir configured to store the substance as cited above, but does not expressly disclose a filling port for filling the reservoir, the port being attached to a supply line, or to a device housing, or to the reservoir. In the same problem-solving area, Tai’664 teaches that it is known to use a fill port in connection with a drug reservoir in order to allow for refilling of a reservoir in an implanted device once the reservoir has been emptied by a pump (e.g. abstract; paragraphs [0005], [0021], [0024], [0026], [0040], [0043, [0044]). Tai’664 teaches the fill port comprising a self-resealable septum (i.e. membrane) which heals after multiple punctures by a refill needle, wherein the fill port has additional structures which guide proper insertion of the needle in an orientation which minimizes pain to the patient (ibid.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by the modified Delp’009, with a filling port for filling the reservoir as taught by Tai’664, since such a modification would provide the predictable results of allowing for refilling of the implanted reservoir while also minimizing pain to the patient.
Regarding claim 11, Tai’664 as it modifies Delp’009 teaches wherein the port comprises a membrane having at least one property selected from the group consisting of- 58 -B10-18110: the membrane is positioned to be accessible by way of a tool for filling with the substance; the membrane can be pierced multiple times; and the membrane is configured to reclose after the tool for filling is removed, and to thereby prevent an escape of the substance through the membrane (e.g. abstract; paragraphs [0005], [0021], [0024], [0026], [0040], [0043, [0044]). Tai’664 as cited teaches all of the properties in the group.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Delp’009 in view of Katzman’373 as applied to claim 1 above, and further in view of Pesach’644  and Tai’664.
Regarding claim 10, Delp’009 as modified by Katzman’373 discloses the invention substantially as claimed including the device housing, supply line for the substance, and reservoir configured to store the substance as cited above, but does not expressly disclose a filling port for filling the reservoir, the port being attached to a supply line, or to a device housing, or to the reservoir. As above, Pesach’644 teaches that it is known to use implantable drug delivery devices that have an implanted drug storage compartment for automatic and direct introduction of the drug to a target cite (e.g. paragraph [0046]) to improve effectiveness of the infused drugs (e.g. paragraph [0003]) while maintaining the drug in useable form until it is required for delivery and in quantity to only require replenishment every 3 months or so (e.g. paragraph [0047]). In the same problem-solving area, Tai’664 teaches that it is known to use a fill port in connection with a drug reservoir in order to allow for refilling of a reservoir in an implanted device once the reservoir has been emptied by a pump (e.g. abstract; paragraphs [0005], [0021], [0024], [0026], [0040], [0043, [0044]). Tai’664 teaches the fill port comprising a self-resealable septum (i.e. membrane) which heals after multiple punctures by a refill needle, wherein the fill port has additional structures which guide proper insertion of the needle in an orientation which minimizes pain to the patient (ibid.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by the modified Delp’009, with the reservoir being implanted as taught by Pesach’644 and a filling port for filling the reservoir as taught by Tai’664, since such a modification would provide the predictable results of allowing for refilling of the implanted reservoir while also minimizing pain to the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
22 July 2022